                                      Case 5:21-cv-01065-JGB-SHK Document 1 Filed 06/24/21 Page 1 of 21 Page ID #:1



                                  1     Thiago Coelho, SBN 324715
                                        thiago@wilshirelawfirm.com
                                  2     Jasmine Behroozan, SBN 325761
                                  3     jasmine@wilshirelawfirm.com
                                        WILSHIRE LAW FIRM
                                  4     3055 Wilshire Blvd., 12th Floor
                                  5     Los Angeles, California 90010
                                        Telephone: (213) 381-9988
                                  6     Facsimile: (213) 381-9989
                                  7
                                        Attorneys for Plaintiff and Proposed Class
                                  8
                                  9                          UNITED STATES DISTRICT COURT

                                 10                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                 11
                                        MARIO GARCIA, individually and            CASE NO.:
                                 12     on behalf of all others similarly
                                        situated,
                                 13                                                       CLASS ACTION COMPLAINT
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                                             Plaintiff,                1. VIOLATIONS OF THE
                                 14                                                       AMERICANS WITH
                                              v.
                                 15                                                       DISABILITIES ACT OF 1990, 42
                                        SPIRIT AIRLINES, INC., a Delaware                 U.S.C. §12181
                                 16     Corporation; and DOES 1 to 10,                 2. VIOLATIONS OF THE UNRUH
                                 17     inclusive,                                        CIVIL RIGHTS ACT
                                                                                          DEMAND FOR JURY TRIAL
                                 18                         Defendants.
                                 19
                                 20
                                              Plaintiff Mario Garcia (“Plaintiff”), individually and on behalf of all others
                                 21
                                        similarly situated, brings this action based upon personal knowledge as to himself
                                 22
                                        and his own acts, and as to all other matters upon information and belief, based
                                 23
                                        upon, inter alia, the investigations of his attorneys.
                                 24
                                                                   NATURE OF THE ACTION
                                 25
                                              1.     Plaintiff is a visually-impaired and legally blind individual who
                                 26
                                        requires screen-reading software to read website content using his computer.
                                 27
                                        Plaintiff uses the terms “blind” or “visually-impaired” to refer to all people with
                                 28
                                                                                   1
                                                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 5:21-cv-01065-JGB-SHK Document 1 Filed 06/24/21 Page 2 of 21 Page ID #:2



                                  1     visual impairments who meet the legal definition of blindness in that they have a
                                  2     visual acuity with correction of less than or equal to 20 x 200. Some blind people
                                  3     who meet this definition have limited vision. Others have no vision.
                                  4           2.     Plaintiff, individually and on behalf of those similarly situated persons
                                  5     (hereafter “Class Members”), brings this Class Action to secure redress against
                                  6     Spirit Airlines, Inc. (hereafter “Defendant”), and DOES 1-10, for its failure to
                                  7     design, construct, maintain, and operate its website to be fully and equally
                                  8     accessible to and independently usable by Plaintiff and other blind or visually-
                                  9     impaired people. Defendant’s denial of full and equal access to its website, and
                                 10     therefore denial of its products and services offered thereby and in conjunction with
                                 11     its physical locations, is a violation of Plaintiff’s rights under the Americans with
                                 12     Disabilities Act (“ADA”) and California’s Unruh Civil Rights Act (“UCRA”).
                                 13           3.     Because Defendant’s website, https://www.spirit.com/ (the “Website”
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14     or “Defendant’s website”), is not fully or equally accessible to blind and visually-
                                 15     impaired consumers in violation of the ADA, Plaintiff seeks a permanent injunction
                                 16     to cause a change in Defendant’s corporate policies, practices, and procedures so
                                 17     that Defendant’s website will become and remain accessible to blind and visually-
                                 18     impaired consumers.
                                 19                                       THE PARTIES
                                 20           4.     Plaintiff, at all times relevant and as alleged herein, is a resident of the
                                 21     County of San Bernardino.         Plaintiff is a legally blind, visually-impaired,
                                 22     handicapped person, and a member of a protected class of individuals under the
                                 23     ADA, pursuant to 42 U.S.C. § 12102(1)-(2), and the regulations implementing the
                                 24     ADA set forth at 28 CFR §§ 36.101 et seq.
                                 25           5.     Defendant is a Delaware corporation, with its headquarters in
                                 26     Miramar, Florida. Defendant’s servers for the website are in the United States.
                                 27     Defendant conducts a large amount of its business in California, and the United
                                 28     States as a whole. Defendant’s terminal locations constitute places of public
                                                                                   2
                                                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 5:21-cv-01065-JGB-SHK Document 1 Filed 06/24/21 Page 3 of 21 Page ID #:3



                                  1     accommodation. Defendant’s terminal and kiosk locations provide to the public
                                  2     important services. Defendant’s website provides consumers with access to ultra
                                  3     low cost flights in the United States, the Caribbean and Latin America. Consumers
                                  4     can further access information regarding bookings, trip information, check-in
                                  5     options, flight status, latest deals, the Free Spirit loyalty program, the Spirit Saver$
                                  6     Club, Spirit 101, group travel program, media center, investor relations, career
                                  7     opportunities, and additional online services.
                                  8           6.     Plaintiff is unaware of the true names, identities, and capacities of each
                                  9     Defendant sued herein as DOES 1 to 10. Plaintiff will seek leave to amend this
                                 10     complaint to allege the true names and capacities of DOES 1 to 10 if and when
                                 11     ascertained. Plaintiff is informed and believes, and thereupon alleges, that each
                                 12     Defendant sued herein as a DOE is legally responsible in some manner for the
                                 13     events and happenings alleged herein and that each Defendant sued herein as a DOE
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14     proximately caused injuries and damages to Plaintiff as set forth below.
                                 15           7.     Defendant’s terminal locations are public accommodations within the
                                 16     definition of Title III of the ADA, 42 U.S.C. § 12181(7).
                                 17           8.     The Website, https://www.spirit.com/, is a service, privilege, or
                                 18     advantage of Defendant’s services, products, and locations.
                                 19                               JURISDICTION AND VENUE
                                 20           9.     This Court has subject matter jurisdiction over the state law claims
                                 21     alleged in this Complaint pursuant to the Class Action Fairness Act, 28 U.S.C.
                                 22     §1332(d)(2)(A) because: (a) the matter in controversy exceeds the sum of $5
                                 23     million, exclusive of interest and costs; and (b) some of the class members are
                                 24     citizens of a state (California) that is different from the state of citizenship of
                                 25     Defendant (Florida).
                                 26           10.    Defendant is subject to personal jurisdiction in this District. Defendant
                                 27     has been and continues to commit the acts or omissions alleged herein in the Central
                                 28     District of California, that caused injury, and violated rights prescribed by the ADA
                                                                                   3
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 5:21-cv-01065-JGB-SHK Document 1 Filed 06/24/21 Page 4 of 21 Page ID #:4



                                  1     and UCRA, to Plaintiff and to other blind and other visually-impaired consumers.
                                  2     A substantial part of the acts and omissions giving rise to Plaintiff’s claims occurred
                                  3     in the Central District of California. Specifically, on several separate occasions,
                                  4     Plaintiff has been denied the full use and enjoyment of the facilities, goods, and
                                  5     services of Defendant’s website in San Bernardino County. The access barriers
                                  6     Plaintiff has encountered on Defendant’s website have caused a denial of Plaintiff’s
                                  7     full and equal access multiple times in the past and now deter Plaintiff on a regular
                                  8     basis from accessing Defendant’s website. Similarly, the access barriers Plaintiff
                                  9     has encountered on Defendant’s website have impeded Plaintiff’s full and equal
                                 10     enjoyment of goods and services offered at Defendant’s physical locations.
                                 11           11.    This Court also has subject-matter jurisdiction over this action
                                 12     pursuant to 28 U.S.C. § 1331 and 42 U.S.C. § 12181, as Plaintiff’s claims arise
                                 13     under Title III of the ADA, 42 U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14           12.    This Court has personal jurisdiction over Defendant because it
                                 15     conducts and continues to conduct a substantial and significant amount of business
                                 16     in the State of California, County of San Bernardino, and because Defendant’s
                                 17     offending website is available across California.
                                 18           13.    Venue is proper in the Central District of California pursuant to 28
                                 19     U.S.C. § 1391 because Plaintiff resides in this District, Defendant conducts and
                                 20     continues to conduct a substantial and significant amount of business in this District,
                                 21     Defendant is subject to personal jurisdiction in this District, and a substantial
                                 22     portion of the conduct complained of herein occurred in this District.
                                 23       THE AMERICANS WITH DISABILITIES ACT AND THE INTERNET
                                 24           14.    The Internet has become a significant source of information, a portal,
                                 25     and a tool for conducting business, doing everyday activities such as shopping,
                                 26     learning, banking, researching, as well as many other activities for sighted, blind,
                                 27     and visually-impaired persons alike.
                                 28
                                                                                   4
                                                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 5:21-cv-01065-JGB-SHK Document 1 Filed 06/24/21 Page 5 of 21 Page ID #:5



                                  1           15.    In today's tech-savvy world, blind and visually-impaired people have
                                  2     the ability to access websites using keyboards in conjunction with screen access
                                  3     software that vocalizes the visual information found on a computer screen. This
                                  4     technology is known as screen-reading software.        Screen-reading software is
                                  5     currently the only method a blind or visually-impaired person may use to
                                  6     independently access the internet. Unless websites are designed to be read by
                                  7     screen-reading software, blind and visually-impaired persons are unable to fully
                                  8     access websites, and the information, products, and services contained thereon.
                                  9           16.    Blind and visually-impaired users of Windows operating system-
                                 10     enabled computers and devices have several screen-reading software programs
                                 11     available to them. Some of these programs are available for purchase and other
                                 12     programs are available without the user having to purchase the program separately.
                                 13     Job Access With Speech, otherwise known as “JAWS,” is currently the most
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14     popular, separately purchased and downloaded screen-reading software program
                                 15     available for a Windows computer.
                                 16           17.    For screen-reading software to function, the information on a website
                                 17     must be capable of being rendered into text. If the website content is not capable
                                 18     of being rendered into text, the blind or visually-impaired user is unable to access
                                 19     the same content available to sighted users.
                                 20           18.    The international website standards organization, the World Wide
                                 21     Web Consortium, known throughout the world as W3C, has published Success
                                 22     Criteria for version 2.1 of the Web Content Accessibility Guidelines ("WCAG 2.1"
                                 23     hereinafter). WCAG 2.1 are well-established guidelines for making websites
                                 24     accessible to blind and visually-impaired people. These guidelines are adopted,
                                 25     implemented, and followed by most large business entities who want to ensure their
                                 26     websites are accessible to users of screen-reading software programs. Though
                                 27     WCAG 2.1 has not been formally adopted as the standard for making websites
                                 28
                                                                                 5
                                                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 5:21-cv-01065-JGB-SHK Document 1 Filed 06/24/21 Page 6 of 21 Page ID #:6



                                  1     accessible, it is one of, if not the most, valuable resource for companies to operate,
                                  2     maintain, and provide a website that is accessible under the ADA to the public.
                                  3             19.   Within this context, the Ninth Circuit has recognized the viability of
                                  4     ADA claims against commercial website owners/operators with regard to the
                                  5     accessibility of such websites. Robles v. Domino’s Pizza, LLC, Docket No. 17-
                                  6     55504 (9th Cir. Apr 13, 2017), Court Docket No. BL-66. This is in addition to the
                                  7     numerous courts that have already recognized such application.
                                  8             20.   Each of Defendant’s violations of the Americans with Disabilities Act
                                  9     is likewise a violation of the Unruh Civil Rights Act. Indeed, the Unruh Civil Rights
                                 10     Act provides that any violation of the ADA constitutes a violation of the Unruh
                                 11     Civil Rights Act. Cal. Civ. Code, § 51(f).
                                 12             21.   Further, Defendant’s actions and inactions denied Plaintiff full and
                                 13     equal access to their accommodations, facilities, and services.        A substantial
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14     motivating reason for Defendant to deny Plaintiff access was the perception of
                                 15     Plaintiff’s disability.   Defendant’s denial of Plaintiff’s accessibility was a
                                 16     substantial motivating reason for Defendant’s conduct. Plaintiff was harmed due
                                 17     to Defendant’s conduct. Defendant’s actions and inactions were a substantial factor
                                 18     in causing the lack of access to Plaintiff. Unruh Civil Rights Act. Cal. Civ. Code,
                                 19     § 51.
                                 20             22.   Inaccessible or otherwise non-compliant websites pose significant
                                 21     access barriers to blind and visually-impaired persons.           Common barriers
                                 22     encountered by blind and visually impaired persons include, but are not limited to,
                                 23     the following:
                                 24                   a. A text equivalent for every non-text element is not provided;
                                 25                   b. Title frames with text are not provided for identification and
                                 26                      navigation;
                                 27                   c. Equivalent text is not provided when using scripts;
                                 28                   d. Forms with the same information and functionality as for sighted
                                                                                  6
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 5:21-cv-01065-JGB-SHK Document 1 Filed 06/24/21 Page 7 of 21 Page ID #:7



                                  1                   persons are not provided;
                                  2                e. Information about the meaning and structure of content is not
                                  3                   conveyed by more than the visual presentation of content;
                                  4                f. Text cannot be resized without assistive technology up to 200
                                  5                   percent without loss of content or functionality;
                                  6                g. If the content enforces a time limit, the user is not able to extend,
                                  7                   adjust or disable it;
                                  8                h. Web pages do not have titles that describe the topic or purpose;
                                  9                i. The purpose of each link cannot be determined from the link text
                                 10                   alone or from the link text and its programmatically determined link
                                 11                   context;
                                 12                j. One or more keyboard operable user interface lacks a mode of
                                 13                   operation where the keyboard focus indicator is discernible;
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                k. The default human language of each web page cannot be
                                 15                   programmatically determined;
                                 16                l. When a component receives focus, it may initiate a change in
                                 17                   context;
                                 18                m. Changing the setting of a user interface component may
                                 19                   automatically cause a change of context where the user has not been
                                 20                   advised before using the component;
                                 21                n. Labels or instructions are not provided when content requires user
                                 22                   input;
                                 23                o. In content which is implemented by using markup languages,
                                 24                   elements do not have complete start and end tags, elements are not
                                 25                   nested according to their specifications, elements may contain
                                 26                   duplicate attributes and/or any IDs are not unique;
                                 27                p. Inaccessible Portable Document Format (PDFs); and
                                 28                q. The name and role of all User Interface elements cannot be
                                                                               7
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 5:21-cv-01065-JGB-SHK Document 1 Filed 06/24/21 Page 8 of 21 Page ID #:8



                                  1                     programmatically determined; items that can be set by the user
                                  2                     cannot be programmatically set; and/or notification of changes to
                                  3                     these items is not available to user agents, including assistive
                                  4                     technology.
                                  5                               FACTUAL BACKGROUND
                                  6           23.    Defendant offers the https://www.spirit.com/ website to the public.
                                  7     The website offers features which should allow all consumers to access the goods
                                  8     and services which Defendant offers in connection with its physical locations. The
                                  9     goods and services offered by Defendant include, but are not limited to, the
                                 10     following, which allow consumers to purchase tickets to domestic and international
                                 11     flights which can also include hotels, cars, vacation packages and cruises; access to
                                 12     trip information, check-in options, flights status updates, and the latest deals.
                                 13     Furthermore, Defendant’s website allows consumers to access information
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14     regarding Defendant’s Free Spirit loyalty program, Spirit Saver$ Club, Spirit 101,
                                 15     media center, investor relations, career opportunities, and information about the
                                 16     company – Spirit 101. Additionally, site visitors have access to help center, contact
                                 17     information, Contract of Carriage, Guest Service Plan, Tarmac Delay Plan, CCPA,
                                 18     Where We Fly information, group travel programs, and the travel agent portal. Also
                                 19     accessible through the cite is downloading Defendant’s mobile app, Instagram,
                                 20     Twitter, YouTube, Tumblr, and Facebook.
                                 21           24.    Based on information and belief, it is Defendant’s policy and practice
                                 22     to deny Plaintiff and Class Members, along with other blind or visually-impaired
                                 23     users, access to Defendant’s website, and to therefore specifically deny the goods
                                 24     and services that are offered and integrated with Defendant’s locations. Due to
                                 25     Defendant’s failure and refusal to remove access barriers on its website, Plaintiff
                                 26     and other visually-impaired persons have been and are still being denied equal and
                                 27     full access to Defendant’s information, buying tickets, and the numerous services
                                 28     and benefits offered to the public through Defendant’s Website.
                                                                                  8
                                                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 5:21-cv-01065-JGB-SHK Document 1 Filed 06/24/21 Page 9 of 21 Page ID #:9



                                  1     DEFENDANT’S BARRIERS ON UNRUH CIVIL RIGHTS ACT. CAL. CIV.
                                  2        CODE, § 51(f) DENY PLAINTIFF AND CLASS MEMBERS ACCESS
                                  3           25.    Plaintiff is a visually-impaired and legally blind person, who cannot
                                  4     use a computer without the assistance of screen-reading software. However,
                                  5     Plaintiff is a proficient user of the JAWS or NV ACCESS screen-reader(s) as well
                                  6     as Mac’s VoiceOver and uses it to access the internet. Plaintiff has visited
                                  7     https://www.spirit.com/ on several separate occasions using the JAWS and/or

                                  8     VoiceOver screen-readers.
                                  9           26.    During Plaintiff’s numerous visits to Defendant’s website, Plaintiff
                                 10     encountered multiple access barriers which denied Plaintiff full and equal access to
                                 11     the facilities, goods, and services offered to the public and made available to the
                                 12     public on Defendant’s website. Due to the widespread access barriers Plaintiff and
                                 13     Class Members encountered on Defendant’s website, Plaintiff and Class Members
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14     have been deterred, on a regular basis, from accessing Defendant’s website.
                                 15     Similarly, the access barriers Plaintiff has encountered on Defendant’s website have
                                 16     deterred Plaintiff and Class Members from visiting Defendant’s terminal locations.
                                 17           27.    While attempting to navigate Defendant’s website, Plaintiff and Class
                                 18     Members encountered multiple accessibility barriers for blind or visually-impaired
                                 19     people that include, but are not limited to, the following:
                                 20                  a. Lack of Alternative Text (“alt-text”), or a text equivalent. Alt-text
                                 21                     is invisible code embedded beneath a graphic or image on a website
                                 22                     that is read to a user by a screen-reader. For graphics or images to
                                 23                     be fully accessible for screen-reader users, it requires that alt-text
                                 24                     be coded with each graphic or image so that screen-reading
                                 25                     software can speak the alt-text to describe the graphic or image
                                 26                     where a sighted user would just see the graphic or image. Alt-text
                                 27                     does not change the visual presentation, but instead a text box
                                 28                     shows when the cursor hovers over the graphic or image. The lack
                                                                                  9
                                                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 5:21-cv-01065-JGB-SHK Document 1 Filed 06/24/21 Page 10 of 21 Page ID #:10



                                  1                  of alt-text on graphics and images prevents screen-readers from
                                  2                  accurately vocalizing a description of the image or graphic. As a
                                  3                  result, Plaintiff and Class Members who are blind and visually-
                                  4                  impaired customers are unable to determine what tickets and
                                  5                  services are available for purchase, find Defendant’s information
                                  6                  about flight status, booking options, My Trip Information, Check
                                  7                  In Options, Flight Status, deals, Free Spirit, Spirit Saver$ Club,
                                  8                  Spirit 101, media center, investor relations, career opportunities,
                                  9                  group travel programs, Defendant’s mobile app, and additional
                                 10                  online services, or complete any purchases;
                                 11               b. Empty Links that contain No Text causing the function or purpose
                                 12                  of the link to not be presented to the user. This can introduce
                                 13                  confusion for keyboard and screen-reader users;
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14               c. Redundant Links where adjacent links go to the same URL address
                                 15                  which results in additional navigation and repetition for keyboard
                                 16                  and screen-reader users; and
                                 17               d. Linked Images missing alt-text, which causes problems if an image
                                 18                  within a link does not contain any descriptive text and that image
                                 19                  does not have alt-text. A screen reader then has no content to
                                 20                  present the user as to the function of the link, including information
                                 21                  or links for and contained in PDFs.
                                 22         28.   Recently in 2021, Plaintiff attempted to do business with Defendant
                                 23   on Defendant’s website and Plaintiff encountered barriers to access on Defendant’s
                                 24   website.      Plaintiff   has   visited        prior   iterations   of   the   website,
                                 25   https://www.spirit.com/, and also encountered barriers to access on Defendant’s
                                 26   website.
                                 27         29.   Despite past and recent attempts to do business with Defendant on its
                                 28   website, the numerous access barriers contained on the website and encountered by
                                                                                10
                                                     CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 5:21-cv-01065-JGB-SHK Document 1 Filed 06/24/21 Page 11 of 21 Page ID #:11



                                  1   Plaintiff, have denied Plaintiff full and equal access to Defendant’s website.
                                  2   Plaintiff and Class Members, as a result of the barriers on Defendant’s website,
                                  3   continue to be deterred on a regular basis from accessing Defendant’s website.
                                  4   Likewise, based on the numerous access barriers Plaintiff and Class Members have
                                  5   been deterred and impeded from the full and equal enjoyment of goods and services
                                  6   offered at Defendant’s terminal locations.
                                  7         DEFENDANT MUST REMOVE BARRIERS TO ITS WEBSITE
                                  8         30.    Due to the inaccessibility of the Defendant’s website, blind and
                                  9   visually-impaired customers such as Plaintiff, who need screen-readers, cannot
                                 10   fully and equally use or enjoy the facilities and services Defendant offers to the
                                 11   public on its website. The access barriers Plaintiff has encountered have caused a
                                 12   denial of Plaintiff’s full and equal access in the past and now deter Plaintiff on a
                                 13   regular basis from accessing the website.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14         31.    These access barriers on Defendant’s website have deterred Plaintiff
                                 15   from visiting Defendant’s terminals and kiosks and enjoying them equal to sighted
                                 16   individuals because: Plaintiff was unable to access flight information on
                                 17   Defendant’s website, preventing Plaintiff from visiting the terminal locations to
                                 18   view and purchase products and/or services. Plaintiff and Class Members intend to
                                 19   visit the Defendant’s airport locations in the near future if Plaintiff and Class
                                 20   Members could access Defendant’s website.
                                 21         32.    If the website were equally accessible to all, Plaintiff and Class
                                 22   Members could independently navigate the website and complete a desired
                                 23   transaction, as sighted individuals do.
                                 24         33.    Plaintiff, through Plaintiff’s attempts to use the website, has actual
                                 25   knowledge of the access barriers that make these services inaccessible and
                                 26   independently unusable by blind and visually-impaired people.
                                 27         34.    Because simple compliance with WCAG 2.1 would provide Plaintiff
                                 28   and Class Members who are visually-impaired consumers with equal access to the
                                                                                11
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 5:21-cv-01065-JGB-SHK Document 1 Filed 06/24/21 Page 12 of 21 Page ID #:12



                                  1   website, Plaintiff and Class Members allege that Defendant engaged in acts of
                                  2   intentional discrimination, including, but not limited to, the following policies or
                                  3   practices: constructing and maintaining a website that is inaccessible to visually-
                                  4   impaired individuals, including Plaintiff and Class Members; failing to construct
                                  5   and maintain a website that is sufficiently intuitive so as to be equally accessible to
                                  6   visually-impaired individuals, including Plaintiff and Class Members; and failing
                                  7   to take actions to correct these access barriers in the face of substantial harm and
                                  8   discrimination to blind and visually-impaired consumers, such as Plaintiff and Class
                                  9   Members, as a member of a protected class.
                                 10         35.    The Defendant uses standards, criteria or methods of administration
                                 11   that have the effect of discriminating or perpetuating the discrimination against
                                 12   others, as alleged herein.
                                 13         36.    The ADA expressly contemplates the injunctive relief that Plaintiff
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   seeks in this action. In relevant part, the ADA requires:
                                 15
                                            In the case of violations of … this title, injunctive relief shall include
                                 16         an order to alter facilities to make such facilities readily accessible to
                                 17         and usable by individuals with disabilities …. Where appropriate,
                                            injunctive relief shall also include requiring the … modification of a
                                 18         policy …. 42 U.S.C. § 12188(a)(2).
                                 19         37.    Because Defendant’s website has never been equally accessible, and
                                 20   because Defendant lacks a corporate policy that is reasonably calculated to cause
                                 21   the Defendant’s website to become and remain accessible, Plaintiff invokes 42
                                 22   U.S.C. § 12188(a)(2) and seeks a permanent injunction requiring the Defendant to
                                 23   retain a qualified consultant acceptable to Plaintiff to assist Defendant to comply
                                 24   with WCAG 2.1 guidelines for Defendant’s website.             The website must be
                                 25   accessible for individuals with disabilities who use desktop computers, laptops,
                                 26   tablets, and smartphones. Plaintiff and Class Members seek that this permanent
                                 27   injunction require Defendant to cooperate with the agreed-upon consultant to: train
                                 28   Defendant’s employees and agents who develop the website on accessibility
                                                                                12
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 5:21-cv-01065-JGB-SHK Document 1 Filed 06/24/21 Page 13 of 21 Page ID #:13



                                  1   compliance under the WCAG 2.1 guidelines; regularly check the accessibility of
                                  2   the website under the WCAG 2.1 guidelines; regularly test user accessibility by
                                  3   blind or vision-impaired persons to ensure that the Defendant’s website complies
                                  4   under the WCAG 2.1 guidelines; and develop an accessibility policy that is clearly
                                  5   disclosed on the Defendant’s website, with contact information for users to report
                                  6   accessibility-related problems and require that any third-party vendors who
                                  7   participate on the Defendant’s website to be fully accessible to the disabled by
                                  8   conforming with WCAG 2.1.
                                  9         38.    If Defendant’s website were accessible, Plaintiff and Class Members
                                 10   could independently access information about terminal locations, Spirit kiosks at
                                 11   the airport, services offered, and goods available for online purchase.
                                 12         39.    Although Defendant may currently have centralized policies regarding
                                 13   maintaining and operating Defendant’s website, Defendant lacks a plan and policy
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   reasonably calculated to make Defendant’s website fully and equally accessible to,
                                 15   and independently usable by, blind and other visually-impaired consumers.
                                 16         40.    Defendant has, upon information and belief, invested substantial sums
                                 17   in developing and maintaining Defendant’s website, and Defendant has generated
                                 18   significant revenue from Defendant’s website. These amounts are far greater than
                                 19   the associated cost of making Defendant’s website equally accessible to visually
                                 20   impaired customers.
                                 21         41.    Without injunctive relief, Plaintiff and Class Members will continue to
                                 22   be unable to independently use Defendant’s website, violating their rights.
                                 23                          CLASS ACTION ALLEGATIONS
                                 24         42.    Plaintiff, on behalf of himself and all others similarly situated, seeks
                                 25   to certify a nationwide class under Fed. R. Civ. P. 23(a) and 23(b)(2), the
                                 26   Nationwide class is initially defined as follows:
                                 27         all legally blind individuals who have attempted to access Defendant’s
                                            website by the use of a screen reading software during the applicable
                                 28         limitations period up to and including final judgment in this action.
                                                                               13
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 5:21-cv-01065-JGB-SHK Document 1 Filed 06/24/21 Page 14 of 21 Page ID #:14



                                  1         43.    The California class is initially defined as follows:
                                  2
                                            all legally blind individuals in the State of California who have
                                  3         attempted to access Defendant’s website by the use of a screen reading
                                  4         software during the applicable limitations period up to and including
                                            final judgment in this action.
                                  5
                                  6         44.    Excluded from each of the above Classes is Defendant, including any
                                  7   entity in which Defendant has a controlling interest, is a parent or subsidiary, or
                                  8   which is controlled by Defendant, as well as the officers, directors, affiliates, legal
                                  9   representatives, heirs, predecessors, successors, and assigns of Defendant. Also
                                 10   excluded are the judge and the court personnel in this case and any members of their
                                 11   immediate families. Plaintiff reserves the right to amend the Class definitions if
                                 12   discovery and further investigation reveal that the Classes should be expanded or
                                 13   otherwise modified.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14         45.    Numerosity: Fed. R. Civ. P. 23(a)(1). This action has been brought
                                 15   and may properly be maintained as a class action against Defendant under Rules
                                 16   23(b)(1)(B) and 23(b)(3) of the Federal Rules of Civil Procedure. While the exact
                                 17   number and identities of other Class Members are unknown to Plaintiff at this time,
                                 18   Plaintiff is informed and believes that there are hundreds of thousands of Members
                                 19   in the Class. Based on the number of customers who have visited Defendant’s
                                 20   California terminal locations, it is estimated that the Class is composed of more than
                                 21   10,000 persons. Furthermore, even if subclasses need to be created for these
                                 22   consumers, it is estimated that each subclass would have thousands of Members.
                                 23   The Members of the Class are so numerous that joinder of all Members is
                                 24   impracticable and the disposition of their claims in a class action rather than in
                                 25   individual actions will benefit the parties and the courts.
                                 26         46.    Typicality: Plaintiff and Class Members’ claims are typical of the
                                 27   claims of the Members of the Class as all Members of the Class are similarly
                                 28   affected by Defendant’s wrongful conduct, as detailed herein.
                                                                                14
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 5:21-cv-01065-JGB-SHK Document 1 Filed 06/24/21 Page 15 of 21 Page ID #:15



                                  1         47.    Adequacy: Plaintiff will fairly and adequately protect the interests of
                                  2   the Members of the Class in that they have no interests antagonistic to those of the
                                  3   other Members of the Class. Plaintiff has retained experienced and competent
                                  4   counsel.
                                  5         48.    Superiority: A class action is superior to other available methods for
                                  6   the fair and efficient adjudication of this controversy. Since the damages sustained
                                  7   by individual Class Members may be relatively small, the expense and burden of
                                  8   individual litigation makes it impracticable for the Members of the Class to
                                  9   individually seek redress for the wrongful conduct alleged herein. Furthermore, the
                                 10   adjudication of this controversy through a class action will avoid the potentially
                                 11   inconsistent and conflicting adjudications of the claims asserted herein. There will
                                 12   be no difficulty in the management of this action as a class action. If Class treatment
                                 13   of these claims were not available, Defendant would likely unfairly receive
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   thousands of dollars or more in improper revenue.
                                 15         49.    Common Questions Predominate: Common questions of law and fact
                                 16   exist as to all Members of the Class and predominate over any questions solely
                                 17   affecting individual Members of the Class. Among the common questions of law
                                 18   and fact applicable to the Class are:
                                 19                    i. Whether Defendant’s website, https://www.spirit.com/, is
                                 20                       inaccessible to the visually-impaired who use screen reading
                                 21                       software to access internet websites;
                                 22                   ii. Whether Plaintiff and Class Members have been unable to
                                 23                       access https://www.spirit.com/ through the use of screen-
                                 24                       reading software;
                                 25                  iii. Whether the deficiencies in Defendant’s website violate the
                                 26                       Americans with Disabilities Act of 1990, 42 U.S.C. § 12181 et
                                 27                       seq.;
                                 28                  iv. Whether the deficiencies in Defendant’s website violate the
                                                                                15
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 5:21-cv-01065-JGB-SHK Document 1 Filed 06/24/21 Page 16 of 21 Page ID #:16



                                  1                         California Unruh Civil Rights Act, California Civil Code § 51
                                  2                         et seq.;
                                  3                      v. Whether, and to what extent, injunctive relief should be imposed
                                  4                         on Defendant      to make https://www.spirit.com/ readily
                                  5                         accessible to and usable by visually-impaired individuals;
                                  6                  vi. Whether Plaintiff and Class Members are entitled to recover
                                  7                         statutory damages with respect to Defendant’s wrongful
                                  8                         conduct; and
                                  9                  vii. Whether further legal and/or equitable relief should be granted
                                 10                         by the Court in this action.
                                 11         50.    The class is readily definable, and prosecution of this action as a Class
                                 12   action will reduce the possibility of repetitious litigation. Plaintiff knows of no
                                 13   difficulty which will be encountered in the management of this litigation which
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   would preclude their maintenance of this matter as a Class action.
                                 15         51.    The prerequisites to maintaining a class action for injunctive relief or
                                 16   equitable relief pursuant to Rule 23(b)(2) are met, as Defendant has acted or refused
                                 17   to act on grounds generally applicable to the Class, thereby making appropriate final
                                 18   injunctive or equitable relief with respect to the Class as a whole.
                                 19         52.    The prerequisites to maintaining a class action for injunctive relief or
                                 20   equitable relief pursuant to Rule 23(b)(3) are met, as questions of law or fact
                                 21   common to the Class predominate over any questions affecting only individual
                                 22   Members; and a class action is superior to other available methods for fairly and
                                 23   efficiently adjudicating the controversy.
                                 24         53.    The prosecution of separate actions by Members of the Class would
                                 25   create a risk of establishing inconsistent rulings and/or incompatible standards of
                                 26   conduct for Defendant. Additionally, individual actions may be dispositive of the
                                 27   interest of all Members of the Class, although certain Class Members are not parties
                                 28   to such actions.
                                                                                  16
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 5:21-cv-01065-JGB-SHK Document 1 Filed 06/24/21 Page 17 of 21 Page ID #:17



                                  1         54.    Defendant’s conduct is generally applicable to the Class as a whole
                                  2   and Plaintiff seeks, inter alia, equitable remedies with respect to the Class as a
                                  3   whole. As such, Defendant’s systematic policies and practices make declaratory
                                  4   relief with respect to the Class as a whole appropriate.
                                  5                                        COUNT I
                                  6      VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT, 42
                                  7                                U.S.C. § 12181 ET SEQ.
                                  8         (On Behalf of Plaintiff, the Nationwide Class, and the California Class)
                                  9         55.    Plaintiff alleges and incorporates herein by reference each and every
                                 10   allegation contained in paragraphs 1 through 54, inclusive, of this Complaint as if
                                 11   set forth fully herein.
                                 12         56.    Section 302(a) of Title III of the ADA, 42 U.S.C. § 12181 et seq.,
                                 13   provides: “No individual shall be discriminated against on the basis of disability in
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   the full and equal enjoyment of the goods, services, facilities, privileges,
                                 15   advantages, or accommodations of any place of public accommodation by any
                                 16   person who owns, leases (or leases to), or operates a place of public
                                 17   accommodation.” 42 U.S.C. § 12182(a).
                                 18         57.    Under Section 302(b)(2) of Title III of the ADA, unlawful
                                 19   discrimination also includes, among other things: “a failure to make reasonable
                                 20   modifications in policies, practices, or procedures, when such modifications are
                                 21   necessary to afford such goods, services, facilities, privileges, advantages, or
                                 22   accommodations to individuals with disabilities, unless the entity can demonstrate
                                 23   that making such modifications would fundamentally alter the nature of such goods,
                                 24   services, facilities, privileges, advantages or accommodations”; and “a failure to
                                 25   take such steps as may be necessary to ensure that no individual with a disability is
                                 26   excluded, denied services, segregated or otherwise treated differently than other
                                 27   individuals because of the absence of auxiliary aids and services, unless the entity
                                 28   can demonstrate that taking such steps would fundamentally alter the nature of the
                                                                               17
                                                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 5:21-cv-01065-JGB-SHK Document 1 Filed 06/24/21 Page 18 of 21 Page ID #:18



                                  1   good, service, facility, privilege, advantage, or accommodation being offered or
                                  2   would result in an undue burden.” 42 U.S.C. § 12182(b)(2)(A)(ii)-(iii). “A public
                                  3   accommodation shall take those steps that may be necessary to ensure that no
                                  4   individual with a disability is excluded, denied services, segregated or otherwise
                                  5   treated differently than other individuals because of the absence of auxiliary aids
                                  6   and services, unless the public accommodation can demonstrate that taking those
                                  7   steps would fundamentally alter the nature of the goods, services, facilities,
                                  8   privileges, advantages, or accommodations being offered or would result in an
                                  9   undue burden, i.e., significant difficulty or expense.” 28 C.F.R. § 36.303(a). In
                                 10   order to be effective, auxiliary aids and services must be provided in accessible
                                 11   formats, in a timely manner, and in such a way as to protect the privacy and
                                 12   independence of the individual with a disability.” 28 C.F.R. § 36.303(c)(1)(ii).
                                 13         58.   Defendant’s locations are “public accommodations” within the
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   meaning of 42 U.S.C. § 12181 et seq. Defendant generates millions of dollars in
                                 15   revenue from the sale of its amenities and services, privileges, advantages, and
                                 16   accommodations in California through its locations, related services, privileges,
                                 17   advantages, and accommodations, and its Website, https://www.spirit.com/, is a
                                 18   service, privilege, advantage, and accommodation provided by Defendant that is
                                 19   inaccessible to customers who are visually-impaired like Plaintiff.            This
                                 20   inaccessibility denies visually-impaired customers full and equal enjoyment of and
                                 21   access to the facilities and services, privileges, advantages, and accommodations
                                 22   that Defendant made available to the non-disabled public. Defendant is violating
                                 23   the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq., in that Defendant
                                 24   denies visually-impaired customers the services, privileges, advantages, and
                                 25   accommodations provided by https://www.spirit.com/.          These violations are
                                 26   ongoing.
                                 27         59.   Defendant’s actions constitute intentional discrimination against
                                 28   Plaintiff and Class Members on the basis of a disability in violation of the
                                                                               18
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 5:21-cv-01065-JGB-SHK Document 1 Filed 06/24/21 Page 19 of 21 Page ID #:19



                                  1   Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. in that: Defendant has
                                  2   constructed a website that is inaccessible to Plaintiff and Class Members; maintains
                                  3   the website in this inaccessible form; and has failed to take adequate actions to
                                  4   correct these barriers even after being notified of the discrimination that such
                                  5   barriers cause.
                                  6         60.    Pursuant to 42 U.S.C. § 12188 and the remedies, procedures, and rights
                                  7   set forth and incorporated therein, Plaintiff requests relief as set forth below.
                                  8                                        COUNT II
                                  9     VIOLATIONS OF THE UNRUH CIVIL RIGHTS ACT, CALIFORNIA
                                 10                               CIVIL CODE § 51 ET SEQ.
                                 11                      (On Behalf of Plaintiff and the California Class)
                                 12         61.    Plaintiff alleges and incorporates herein by reference each and every
                                 13   allegation contained in paragraphs 1 through 60, inclusive, of this Complaint as if
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14   set forth fully herein.
                                 15         62.    Defendant’s locations are “business establishments” within the
                                 16   meaning of the California Civil Code § 51 et seq. Defendant generates millions of
                                 17   dollars in revenue from the sale of its services in California through its locations
                                 18   and related services, and https://www.spirit.com/ is a service provided by
                                 19   Defendant that is inaccessible to customers who are visually-impaired like Plaintiff
                                 20   and Class Members. This inaccessibility denies visually-impaired customers full
                                 21   and equal access to Defendant’s facilities and services that Defendant makes
                                 22   available to the non-disabled public. Defendant is violating the Unruh Civil Rights
                                 23   Act, California Civil Code § 51 et seq., in that Defendant is denying visually-
                                 24   impaired customers the services provided by https://www.spirit.com/.                These
                                 25   violations are ongoing.
                                 26         63.    Defendant’s actions constitute intentional discrimination against
                                 27   Plaintiff and Class Members on the basis of a disability in violation of the Unruh
                                 28   Civil Rights Act, Cal. Civil Code § 51 et seq. in that: Defendant has constructed a
                                                                                19
                                                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 5:21-cv-01065-JGB-SHK Document 1 Filed 06/24/21 Page 20 of 21 Page ID #:20



                                  1   website that is inaccessible to Plaintiff and Class Members; maintains the website
                                  2   in this inaccessible form; and has failed to take adequate actions to correct these
                                  3   barriers even after being notified of the discrimination that such barriers cause.
                                  4         64.    Defendant is also violating the Unruh Civil Rights Act, California
                                  5   Civil Code § 51 et seq. in that the conduct alleged herein likewise constitutes a
                                  6   violation of various provisions of the ADA, 42 U.S.C. § 12101 et seq. Section 51(f)
                                  7   of the California Civil Code provides that a violation of the right of any individual
                                  8   under the ADA shall also constitute a violation of the Unruh Civil Rights Act.
                                  9         65.    The actions of Defendant were and are in violation of the Unruh Civil
                                 10   Rights Act, California Civil Code § 51 et seq., and, therefore, Plaintiff and Class
                                 11   Members are entitled to injunctive relief remedying the discrimination.
                                 12         66.    Plaintiff and Class Members are also entitled to statutory minimum
                                 13   damages pursuant to California Civil Code § 52 for each and every offense.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14         67.    Plaintiff and Class Members are also entitled to reasonable attorneys’
                                 15   fees and costs.
                                 16         68.    Plaintiff and Class Members are also entitled to a preliminary and
                                 17   permanent injunction enjoining Defendant from violating the Unruh Civil Rights
                                 18   Act, California Civil Code § 51 et seq., and requiring Defendant to take the steps
                                 19   necessary to make https://www.spirit.com/ readily accessible to and usable by
                                 20   visually-impaired individuals.
                                 21                                PRAYER FOR RELIEF
                                 22         WHEREFORE, Plaintiff, individually and on behalf of all Class Members,
                                 23   respectfully requests that the Court enter judgment in her favor and against
                                 24   Defendant as follows:
                                 25         A.     For an Order certifying the Nationwide Class and California Class as
                                 26                defined herein and appointing Plaintiffs and her Counsel to represent
                                 27                the Nationwide Class and the California Class;
                                 28
                                                                                20
                                                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  Case 5:21-cv-01065-JGB-SHK Document 1 Filed 06/24/21 Page 21 of 21 Page ID #:21



                                  1         B.     A preliminary and permanent injunction pursuant to 42 U.S.C. §
                                  2                12188(a)(1) and (2) and section 52.1 of the California Civil Code
                                  3                enjoining Defendant from violating the Unruh Civil Rights Act and
                                  4                ADA and requiring Defendant to take the steps necessary to make
                                  5                https://www.spirit.com/ readily accessible to and usable by visually-
                                  6                impaired individuals;
                                  7         C.     An award of statutory minimum damages of $4,000 per offense per
                                  8                person pursuant to section 52(a) of the California Civil Code.
                                  9         D.     For attorneys’ fees and expenses pursuant to California Civil Code §§
                                 10                52(a), 52.1(h), and 42 U.S.C. § 12205;
                                 11         E.     For pre-judgment interest to the extent permitted by law;
                                 12         F.     For costs of suit; and
                                 13         G.     For such other and further relief as the Court deems just and proper.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                             DEMAND FOR JURY TRIAL
                                 15         Plaintiff, on behalf of himself and all others similarly situated, hereby
                                 16   demands a jury trial for all claims so triable.
                                 17
                                 18   Dated: June 24, 2021                              Respectfully Submitted,
                                 19
                                                                                        /s/ Thiago M. Coelho
                                 20                                                     Thiago M. Coelho
                                 21                                                     WILSHIRE LAW FIRM
                                                                                        Attorney for Plaintiff and
                                 22                                                     Proposed Class
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28
                                                                                 21
                                                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
